  Case 3:20-cv-03097-B Document 50 Filed 11/23/20                  Page 1 of 2 PageID 2226



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 DEIRDRE LEANE AND IPNAV, LLC ,                  §
                                                 §
         Plaintiffs,                             §      Civil Action No. 3:20-cv-03097-B
 v.                                              §
                                                 §
 UNIFIEDONLINE, INC and                          §
 CHANBOND, LLC,                                  §
                                                 §
         Defendants.

                  PLAINTIFFS’ MOTION TO AMEND DOCKET NO. 47

       Plaintiffs Deirdre Leane (“Leane”) and IPNAV, LLC respectfully submit this Motion to

Amend Docket No. 47, pursuant to Rules 52(b), 60(b)(6), and Local Rule 7, to vacate that portion

of the Court’s decision and order denying their application for a preliminary injunction (the

“Decision”) that addressed the Court’s findings regarding the proper construction of the Interest

Sale Agreement (“ISA”) between Leane and Defendants ChanBond LLC (“ChanBond”) and

UnifiedOnline, Inc. (“Unified”).

       Pursuant to Local Rule 7, filed concurrently herewith are Plaintiffs’ Brief in Support of

Their Motion to Amend Docket No. 47 and Plaintiffs Appendix in Support of their Motion to

Amend Docket No. 47. The grounds contained in the Brief in Support are incorporated as if fully

herein. As such, the Court should grant Plaintiffs’ motion, under Rules 52 and 60(b), and vacate

that portion of the Decision as addressed the interpretation of the relevant contractual provisions.




PLAINTIFFS’ MOTION TO AMEND DOCKET NO. 47                    PAGE 1
  Case 3:20-cv-03097-B Document 50 Filed 11/23/20                Page 2 of 2 PageID 2227



                                           Respectfully submitted,

                                           /s/ J. Sean Lemoine
                                           J. Sean Lemoine
                                           Texas State Bar No. 24027443
                                           sean.lemoine@wickphillips.com

                                           WICK PHILLIPS GOULD & MARTIN, LLP
                                           3131 McKinney Avenue, Suite 100
                                           Dallas, Texas 75204
                                           Telephone: (214) 692-6200
                                           Facsimile: (214) 692-6255

                                           ATTORNEY FOR PLAINTIFFS



                           CERTIFICATE OF CONFERENCE

        On November 18, 2020, a conference was held between Akiva M. Cohen (counsel for the
Plaintiffs) and Linda Stahl (counsel for the Defendants). Defendants are opposed to the relief
sought in this motion.

                                           /s/ J. Sean Lemoine
                                           J. Sean Lemoine


                              CERTIFICATE OF SERVICE

      I hereby certify that on November 20, 2020, a true and correct copy of the foregoing
documents was served through the Court’s CM/ECF System on all counsel of record.


                                           /s/ J. Sean Lemoine
                                           J. Sean Lemoine




PLAINTIFFS’ MOTION TO AMEND DOCKET NO. 47                 PAGE 2
